Citation Nr: 0831692	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  05-15 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for chronic low back 
pain with disc degeneration, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from March 1984 to 
March 1988 and from December 2001 to April 2003.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a rating decision by the Muskogee, Oklahoma, Regional 
Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The Board's September 28, 2007 decision as written 
precluded effective judicial review.

2.  Chronic low back pain with disc degeneration (lumbar 
spine disability) is manifested by forward flexion to 40 and 
90 degrees and no ankylosis.


CONCLUSIONS OF LAW

1.  The Board's September 28, 2007 decision as written 
precluded effective judicial review.

2.  The criteria for an increased evaluation for a lumbar 
spine disability have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5242 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur of prior Board decision

The Board denied the claim on appeal by a September 28, 2007 
decision.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on a June 2008 Joint Motion for Court Remand (Joint Motion), 
the Court remanded the Board's decision for development in 
compliance with the Joint Motion.  A letter was sent to the 
veteran and his representative on July 10, 2008 in which he 
was given 90 days from the date of the letter to submit 
additional argument or evidence in support of his appeal 
prior to the Board's readjudication.  In August 2008, the 
veteran sent in a response form noting that he had no 
additional evidence to submit and requesting that the Board 
proceed with adjudication of this appeal.

An appellate decision may be vacated by the Board at any time 
upon the request of the veteran or his representative, or on 
the Board's own motion when there has been a denial of due 
process.  38 C.F.R. § 20.904(a) (2007).  Here, the Court 
remanded the Board's September 28, 2007 decision, finding 
that the decision as written precluded effective judicial 
review.  Therefore, that Board decision failed to provide the 
veteran due process under the law.  Accordingly, in order to 
prevent prejudice to the veteran, the September 28, 2007 
Board decision must be vacated in its entirety, and a new 
decision will be entered as if the Board decision had never 
been issued.

Increased evaluation for a lumbar spine disability

With respect to the veteran's claim for entitlement to an 
increased evaluation for a lumbar spine disability, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, a May 2004 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The letter did not, however, 
notify the veteran of the assignment of effective dates or 
disability evaluations or provide notice that there must be 
evidence of worsening of the disability and the effect on 
employment and daily life, notice of the specific 
requirements of the diagnostic code to qualify for a higher 
rating, notice of the application of diagnostic codes and 
disability ratings, or notice of the different types of 
competent evidence to show the above.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43-44 (2008); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although notice errors 
are presumed prejudicial, reversal is not required if VA 
demonstrates that the error or errors did not affect the 
essential fairness of the adjudication.  Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although notice errors are presumed prejudicial, reversal is 
not required if VA can demonstrate that the error did not 
affect the essential fairness of the adjudication); Simmons 
v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007) (noting that 
notice deficiencies are prejudicial unless VA shows that the 
purpose of the notice was not frustrated).  Here, the 
essential fairness of the adjudication was not affected 
because a reasonable person would be expected to understand 
what was needed:  the veteran was informed of the above 
requirements in the April 2005 rating decision, the April 
2005 statement of the case (SOC), and the October 2006 
supplemental SOC, and the veteran was represented throughout 
the process by an accredited veterans service organization.  
See Sanders, 487 F.3d at 889.  Moreover, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v, 487 
F.3d at 896; Sanders, 487 F.3d at 889.   

The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

By a September 1988 rating decision, the RO granted service 
connection for degenerative changes of the lumbar spine, x-
ray evidence only, and assigned a noncompensable evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5292, effective 
March 9, 1988.  In December 2001, the veteran re-entered 
active service.  By an April 2003 rating decision, the RO 
granted service connection for chronic low back pain with 
disc degeneration and assigned a 10 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5293-5295, effective April 
4, 2003.  In April 2004, the veteran filed a claim for 
entitlement to an increased evaluation.  In an April 2005 
rating decision, the RO assigned a 20 percent evaluation 
under Diagnostic Code 5242, effective April 26, 2004.  The 
veteran appealed.

VA medical records from June 2003, August 2003, and September 
2003 assessed back pain and osteoarthritis.  In a November 
2003 VA record, the veteran reported worsening low back pain.  
He denied weakness, numbness, tingling, or loss of sensation 
of the lower extremities, but reported that the pain 
occasionally radiated down the bilateral legs.  He denied 
urinary incontinence.  He reported that pain medications had 
not helped.  Examination revealed low back tenderness on 
palpation, negative bilateral straight leg raise test, 2+ 
reflexes of the bilateral lower extremities, and intact motor 
and sensory examination.  The assessment was chronic low back 
pain and degenerative joint disease.  An x-ray report 
revealed narrowing at L5-S1 with vacuum disc phenomenon.  In 
a December 2003 VA record, the veteran reported back pain and 
noted that medication was not very helpful.  There was low 
back tenderness on palpation, negative bilateral straight leg 
raises, 2+ reflexes of the bilateral lower extremities, and 
intact motor and sensory examinations.  The assessment was 
chronic back pain and degenerative joint disease.  

In a January 2004 VA medical record, the veteran reported 
that medication was not working and that he was in a lot of 
pain.  An April 2004 VA lumbar spine x-ray report showed no 
misalignment or instability but showed narrowing of L5 to S1.  
In May 2004 VA records, the veteran reported back pain.  
There was low back tenderness on palpation, negative 
bilateral straight leg raises, 2+ reflexes of the bilateral 
lower extremities, and intact motor and sensory examinations.  
The assessment was chronic back pain and degenerative joint 
disease.  It was noted that a January 2004 x-ray showed L5 to 
S1 grade I retrolisthesis with spondylosis, posterior broad 
based disc bulge, foramina and canal narrowing, L4 to L5 disc 
degeneration with posterior annular fissure and near stenosis 
of the canal, and L2-L3 disc degeneration and posterior 
bulging, but no canal stenosis.  In a June 2004 letter, a VA 
physician stated that the veteran had been under his care 
since November 2003 and noted a history of chronic arthritic 
back pain.  The physician stated that recent x-rays showed 
degenerative disc disease.  In a June 2004 VA record, the 
veteran reported back pain and that medication did not help.  
There was low back tenderness on palpation, intact motor and 
sensory examinations, negative bilateral straight leg raise 
tests, and 2+ reflexes of the lower extremities.  The 
assessment was chronic back pain and degenerative joint 
disease.

In a June 2004 statement, the veteran asserted that his 
symptoms included pain, stiffness, loss of motion and 
movement, and increased use of medication.

A July 2004 VA fee-based spine examination was conducted.  
The veteran reported constant aching and sharp pain that 
radiated to the posterior thighs upon movement.  He reported 
that the pain was 8 out 10, was elicited by physical 
activity, and that Tylox provided some relief.  The veteran 
reported that when he had pain, he could not function and 
required bed rest, which did not always relieve the pain.  He 
stated that when he mowed his lawn, he could not do anything 
else for the remainder of the day.  The veteran reported 
functional impairment due to extreme pain that caused fatigue 
and inability to do chores, but denied incapacitation or 
recommended bedrest.  Examination revealed lumbar spine 
flexion to 90 degrees, with pain at 5 degrees; extension to 
20 degrees, with pain at 5 degrees; right lateral flexion to 
30 degrees, without pain; left lateral flexion to 20 degrees, 
with pain at 20 degrees; right rotation to 30 degrees, with 
pain at 20 degrees; and left rotation to 30 degrees, with 
pain at 20 degrees.  Range of motion was additionally limited 
by pain, but was not limited by fatigue, weakness, lack of 
endurance, or incoordination.  There was no lumbar spine 
ankylosis.  The examiner noted a normal gait without the use 
of assistive devices and normal motor strength.  There was no 
muscle spasm or tenderness, and a negative straight leg raise 
test.  There was no intervertebral disc syndrome, nerve root 
involvement, or peripheral nerves involvement.  There were 
normal sensory modalities.  The diagnosis was degenerative 
arthritis.  

In a September 2004 VA medical record, the veteran reported 
debilitating back pain after 2 or 3 hours of work such as 
mowing the lawn, but no leg pain.  In another September 2004 
VA record, the veteran described his back pain as 10 out of 
10.  Examination revealed low back tenderness upon palpation, 
and negative bilateral straight leg raise.  Chronic low back 
pain and degenerative joint disease were assessed.  In a 
November 2004 VA record, the veteran reported intermittent 
low back pain that occurred with activities such as walking, 
mowing the lawn, and cleaning the house.  He reported 
numbness of the bilateral lower legs, but no bladder or bowel 
incontinence.  There was low back tenderness on palpation, 
negative bilateral straight leg raises, 2+ reflexes of the 
lower extremities, and intact motor and sensory examinations.  
Chronic back pain and degenerative joint disease were 
assessed.  In a March 2005 VA record, the veteran reported 
back pain.  Examination showed low back tenderness on 
palpation, negative bilateral straight leg raises, and 2+ 
reflexes of the lower extremities.  There were intact motor 
and sensory examinations.  The assessment was chronic back 
pain and degenerative joint disease.  In another March 2005 
VA record, the veteran reported increased back pain and 
requested a muscle relaxer.  

In the veteran's May 2005 substantive appeal, he reported 
that when he bent over or sat still for any period of time, 
his back stiffened up and limited him from performing any 
further work.  He reported that if he mowed the lawn, that 
was all he could do for the day.  

A September 2006 VA fee-based lumbar spine examination was 
conducted.  The veteran reported low back stiffness, non-
radiating pain, weakness, occasional numbness of the calves 
with cramping, difficulty bending and lifting, and difficulty 
using stairs.  The veteran reported use of a cane to relieve 
pain and normal bowel, bladder, and erectile functions.  Upon 
examination, there was normal posture and a slightly slow 
gait.  There was muscle spasm and tenderness and positive 
bilateral straight leg raise test at 40 degrees, but no 
radiation of pain with movement.  Flexion was to 40 degrees, 
extension was to 10 degrees, bilateral lateral flexion was to 
15 degrees, right rotation was to 20 degrees, and left 
rotation was to 15 degrees, all with pain at the end ranges 
of motion.  Repetition did not cause any additional 
limitation of motion in degrees, but caused lumbar spine pain 
and weakness, but not fatigue, lack of endurance, or 
incoordination.  There was no ankylosis.  Spine symmetry, 
spine curvature, and motor and sensory functions were within 
normal limits.  There was no intervertebral disc syndrome and 
there were 1+ reflexes of the bilateral knees and ankles.  
The diagnosis was low back disk degeneration.

The veteran's lumbar spine disability is rated under 
Diagnostic Code 5242, for degenerative arthritis of the 
spine.  Under the rating criteria for spine disabilities, a 
100 percent evaluation is assigned for unfavorable ankylosis 
of the entire spine, a 50 percent evaluation is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine, and 
a 40 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (General Rating Formula) (2007).

For VA compensation purposes, normal forward flexion of the 
lumbar spine is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of lumbar spine motion is 240 degrees.  38 
C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 
C.F.R. § 4.71a, Plate V (2007).  

Under the rating criteria for intervertebral disc syndrome, a 
40 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months, and a 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).  An incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, General Rating 
Formula, Note (1).

Also under the revised rating criteria for spine 
disabilities, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1).  

The veteran's current 20 percent evaluation contemplates 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2007).  The July 
2004 and September 2006 VA fee-based examinations revealed 
lumbar spine forward flexion to 90 and 40 degrees, combined 
ranges of lumbar spine motion of 230 and 105 degrees, and no 
lumbar spine ankylosis.  The objective medical evidence does 
not show forward flexion to 30 degrees or less, ankylosis of 
the lumbar spine, or ankylosis of the entire spine.  
38 C.F.R. § 4.71a, General Rating Formula.  Accordingly, an 
evaluation in excess of 20 percent for a lumbar spine 
disability is not warranted.

Additionally, an evaluation in excess of 20 percent under the 
diagnostic code for intervertebral disc syndrome is not 
warranted because the July 2004 and September 2006 examiners 
found no intervertebral disc syndrome and in July 2004 the 
veteran denied incapacitating episodes and physician-ordered 
bedrest.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007); see 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board has also considered whether a separate rating is 
required for any neurological component of the veteran's 
lumbar spine disability.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5235, Note (1).  In November 2003 and July 2004, the 
veteran reported occasional radiating pain, and in November 
2004, he reported numbness of the lower extremities.  But 
from November 2003 until September 2006, there were negative 
bilateral straight leg raise tests and intact sensory 
examinations.  In addition, throughout the time period, the 
veteran denied any bowel, bladder, or erectile difficulties.  
Although there was a positive straight leg raise test in 
September 2006, the veteran denied any radiation of pain and 
the sensory examination was normal.  The evidence thus does 
not demonstrate a neurological component.  Accordingly, the 
veteran is not entitled to a separate 10 percent evaluation 
for neurological symptoms of a lumbar spine disability.

The Board has also considered an increased evaluation under 
Diagnostic Code 5242, for degenerative arthritis of the 
spine, which is rated under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, where there is actual and compensable 
limitation of motion, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).  But as noted above, an 
increased evaluation is not warranted based on limitation of 
motion.  38 C.F.R. § 4.71a, General Rating Formula.

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 20 percent 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors 
involved in evaluating and rating disabilities of the joints 
include:  weakness; fatigability; lack of coordination; 
restricted or excess movement of the joint; or, pain on 
movement.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The veteran 
consistently reported low back pain that was sometimes 
debilitating upon such activities as walking, mowing the 
lawn, and cleaning the house, some loss of motion, and that 
medication was not very helpful.  In November 2003, he denied 
weakness, numbness, tingling and loss of sensation.  In July 
2004, the veteran reported that sometimes the pain caused an 
inability to function and he required bed rest, which did not 
always relieve the pain.  In a September 2004, the veteran 
reported debilitating back pain after 2 or 3 hours of work 
such as mowing the lawn.  In May 2005, he reported that he 
was capable of bending over, but when he does this or sat 
still for any period of time, his back stiffened up and he 
would be limited from performing any further work.  In 
September 2006, he reported weakness, difficulty bending and 
lifting, difficulty using stairs, and the use of a cane to 
relieve pain.  

The objective medical evidence of record throughout the time 
period indicated low back tenderness on palpation, but normal 
motor strength examinations.  In July 2004 there was normal 
gait without assistive devices.  The examiner found that 
repetition additionally limited lumbar spine range of motion 
due to pain, but did not cause additional limitation in range 
of motion due to fatigue, weakness, lack of endurance, or 
incoordination.  The examiner did not express any functional 
limitation due to pain on movement in terms of degrees.  See 
38 C.F.R. § 4.45 (stating that for joints, disability factors 
include the reduction of normal movement in all planes, 
including less than normal movement, excess movement, 
weakness, incoordination, and pain on movement).  Although 
the veteran had flexion to 90 degrees and extension to 20 
degrees, there was pain beginning at 5 degrees of both 
flexion and extension.  See Hicks v Brown, 8 Vet. App. 417, 
421 (1995) (stating that painful motion is considered limited 
motion even though a range of motion is possible beyond the 
point when pain sets in); Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991) (noting that painful motion of a major 
joint caused by degenerative arthritis is deemed to be 
limited motion and entitled to a minimum 10 percent rating 
per joint, even in the absence of actual limitation of 
motion).  But the examiner did not note any visible behavior 
in support of pain and painful motion was no supported by 
adequate pathology because there was normal motor strength 
and no muscle spasms or tenderness.  See 38 C.F.R. § 4.40 
(stating that musculoskeletal system disability is primarily 
the inability to perform normal movements with normal 
excursion, strength, speed, coordination, and endurance due 
to functional loss from, among other things, pain as 
supported by adequate pathology and visible behavior upon 
undertaking the motion, weakness, and evidence of disuse); 
see also 38 C.F.R. § 4.59 (stating that for arthritis, 
painful motion is an important factor of disability, as 
demonstrated by facial expression, wincing, muscle spasm, and 
crepitation).  In September 2006 there was normal posture, a 
slightly slow gait, muscle spasm, and tenderness.  There was 
pain at the end ranges of motion which limited any further 
range of motion.  Although repetition caused additional pain 
and weakness, it did not cause fatigue, lack of endurance, 
incoordination, or any additional limitation in range of 
motion.  See DeLuca, 8 Vet. App. at 206-07 (holding that for 
joint disabilities the Board must consider whether there is 
additional loss of range of motion in degrees due to pain on 
use, flare-ups, weakened movement, excess fatigability, or 
incoordination).  The subjective evidence of record thus 
demonstrates pain, weakness, and flare-ups, but the objective 
evidence of record indicates that painful motion was 
unsupported by adequate pathology and clinical evidence and 
did not further limit the lumbar spine range of motion.  
Moreover, the objective evidence of record noted good 
strength and no fatigue, lack of endurance, and 
incoordination.   Accordingly, the Board finds that the 
veteran is not entitled to an increased evaluation based on 
these provisions because the evidence of record shows no 
additional functional impairment beyond that already 
contemplated within a 20 percent evaluation.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; see also Deluca, 8 Vet. App. at 206.

The Board has also considered the issue of whether the 
veteran's lumbar spine disability presents an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extraschedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b) (2007); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this regard, the Board notes that the evidence 
does not show that the lumbar spine disability interfered 
markedly with employment beyond that contemplated in the 
assigned rating, nor does it warrant frequent periods of 
hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  Although the 
veteran reported once, in July 2004, that his lumbar spine 
disability caused him to be unable to work, the other 
evidence of record does not corroborate that assertion.  In 
addition, the evidence of record does not show any 
hospitalization for the lumbar spine disability.  In the 
absence of any additional factors, the RO's failure to 
consider referral of this issue for consideration of an 
extraschedular rating did not prejudice the veteran.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The September 28, 2007 Board decision is vacated.

An increased evaluation for a lumbar spine disability is not 
warranted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


